COPE, J.
State Farm Mutual Automobile Insurance Company petitions this Court for a writ of certiorari, seeking to quash an order compelling discovery and assessing sanctions in a class action suit brought by plaintiff Jo Carol Kendrick.
The challenged discovery order was obtained to assist the plaintiff in identifying potential class action members. Subsequently, the class action certification has been reversed. State Farm Mutual Automobile Ins. Co. v. Kendrick, 822 So.2d 516 (Fla. 3d DCA 2002). Both sides agree that the petition is moot insofar as the discovery order is concerned.
The petition also sought review of an order entered by the trial court which granted the plaintiffs motion for sanctions. The order directed State Farm to turn certain information over to the plaintiff, held that the plaintiff would be entitled to attorney’s fees for the expenses of the motion, and reserved ruling on whether a fine would be imposed at a later time. Because the judicial labor has not been completed on the sanctions order, in the exercise of discretion we decline to entertain this aspect of the petition.
For the stated reasons, the petition for writ of certiorari is denied.